DETAILED ACTION
This action is responsive to the pending claims, 1-20, received 22 November 2020. Accordingly, the detailed action of claims 1-20 is as follows:

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 October 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 12-15, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stacey et al (US 9152628 B1, hereafter Stacey).

Regarding claim 1, Stacey teaches a method comprising: 
maintaining a table of shared extents (Stacey [7:5-14] teaches an RDE repository storing a plurality of data structures of redundant or shared extents); 
receiving a copy operation indicating that an extent can be shared (Stacey [8:38-54] teaches a remote procedure call for creating a specified number or space reduced file copies); and 
in response to determining that the extent is within the table, incrementing a counter for the extent (Stacey [7:48-56]).  

Regarding claim 2, Stacey teaches the limitations of claim 1, as rejected above. 
Additionally, Stacey teaches the method comprising: 
in response to determining that the extent is not within the table, adding the extent and a new counter for the extent into the table and incrementing the new counter (Stacey [7:57-67] teaches if a matching extent is not found creating references and incrementing the reference counter).  

Regarding claim 3, Stacey teaches the limitations of claim 1, as rejected above. 
Additionally, Stacey teaches the method comprising: 
updating a file, indicated by the copy operation, to reference the extent (Stacey [7:50-54] teaches pointers in a stub version are set to point to the matching extent).  

Regarding claim 4, Stacey teaches the limitations of claim 3, as rejected above. 
Additionally, Stacey teaches the method comprising: 
determining whether the file was successfully updated to reference the extent (Stacey [11:20-31] teaches once a data block has been linked to the corresponding stub version returning an acknowledgement the modified copy has been created).  

Regarding claims 12-15, they do not teach or further limit over the limitations presented above with respect to claims 1-4.
Therefore, claims 12-15 are rejected for the same reasons set forth above regarding claims 1-4.

Regarding claim 16, it does not teach or further limit over the limitations presented above with respect to claim 1.
Therefore, claim 16 is rejected for the same reasons set forth above regarding claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 8, 11, 17, 20 rejected under 35 U.S.C. 103 as being unpatentable over Stacey et al (US 9152628 B1, hereafter Stacey) as applied above regarding claim 1, further in view of Cannon et al (US 20090265399 A1, hereafter referred to as Cannon).

Regarding claim 5, Stacey teaches the limitations of claim 1, as rejected above.
However, Stacey does not explicitly teach the method comprising: in response to receiving a delete operation indicating a file, identifying a set of extents, including the extent, to delete.
Cannon, in an analogous art, teaches the method comprising: 
in response to receiving a delete operation indicating a file, identifying a set of extents, including the extent, to delete (Cannon [0054] teaches upon receiving a request to delete one or more data objects, identifying impacted extents and modifying the reference count for each appropriate extent).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Stacey in view of Cannon in order to configure identifying a set of extents to delete in response to receiving a delete operation indicating a file, as taught by Cannon.
One of ordinary skill would have been motivated in order to recover space occupied by unused extents with the burden and overhead of moving data or forcing updates to the storage location information (Cannon [0039]).

Regarding claim 8, Stacey-Cannon teaches the limitations of claim 5, as rejected above.
Additionally, Stacey-Cannon teaches the method comprising: 
in response to determining that the extent within the set of extents is within the table, decrementing the counter for the extent based upon the file not being a source file of the extent (Cannon [0052] discloses decrementing the counter for the extent but retaining the extent because it is still in use).

Regarding claim 11, Stacey-Cannon teaches the limitations of claim 8, as rejected above.
Additionally, Stacey-Cannon teaches the method comprising: 
in response to the counter being zero, removing the extent from the table (Stacey [7:20-25]. Likewise, Cannon [0052]).

Regarding claim 17, it does not teach or further limit over the limitations presented above with respect to claim 5.
Therefore, claim 15 is rejected for the same reasons set forth above regarding claim 5.

Regarding claim 20, it does not teach or further limit over the limitations presented above with respect to claim 8.
Therefore, claim 20 is rejected for the same reasons set forth above regarding claim 8.

Allowable Subject Matter
Claim 6-7, 9-10, 18-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Das et al (US 20160063018 A1);

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEAN TOKUTA whose telephone number is (571)272-5145. The examiner can normally be reached M-TH 630-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEAN TOKUTA
Primary Examiner
Art Unit 2446



/SHEAN TOKUTA/Primary Examiner, Art Unit 2446